Citation Nr: 1145867	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  07-20 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in San Diego, California.  

The Veteran testified before the undersigned Veterans Law Judge at an October 2011 hearing which was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran provided additional documentation at his October 2011 hearing which had not been previously considered by the RO.  The Veteran indicated that he wanted the RO to review this evidence in the first instance; thus, no waiver of initial RO consideration was received.  Under these circumstances, a remand for RO initial consideration of the additional evidence received and issuance of a supplemental statement of the case reflecting such consideration is necessary. See 38 C.F.R. § 20.1304 (2008).

Additionally, at his hearing the Veteran reported that he was treated by "Scripps" for his feet in 2003.  He also referenced this treatment in his application for benefits.  The Veteran should be requested to provide a release to enable VA to obtain treatment records from this provider.  While the Veteran mentioned treatment with a podiatrist in the 1980s he was unable to identify the podiatrist and he testified that he no longer had any treatment records pertaining to this period.  Any other treatment of the feet that appellant has had should also be identified and an attempt to obtain records should be undertaken.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran and request that he provide a release of information to enable VA to obtain his treatment records pertaining to his feet from "Scripps" and to identify and assist in obtaining any additional records of treatment of the feet since service.  The Veteran should also be informed that, alternatively, he may obtain the records himself and send them to VA.  If the Veteran provides the requested release, the identified treatment records should be obtained.  If these records cannot be obtained, then a notation should be made in the claims file and the Veteran should be notified of VA's inability to obtain the records.

2.  After completion of the above development, the Veteran's claims should be readjudicated, taking into account the new evidence that the Veteran submitted at his October 2011 hearing.  If the determination remains adverse to the Veteran, he should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


